Exhibit 10.1

 

Ecoark Holdings, Inc.

 

January 26, 2020

 

Holder of Common Stock Purchase Warrants

 

Re:     Inducement Offer to Exercise Common Stock Purchase Warrants

 

Dear Holder:

 

Ecoark Holdings, Inc. (the “Company”) is pleased to offer to you the opportunity
to exercise all of the Common Stock Purchase Warrants issued on August 21, 2019
set forth on the signature page hereto (collectively, the “Existing Warrants”)
and currently held by you (the “Holder”). The Existing Warrants and the shares
underlying the Existing Warrants (“Existing Warrant Shares”) have been
registered pursuant to registration statement Form S-1 (File No. 333-234037)
which registration statement is currently effective and, upon exercise of the
Existing Warrants pursuant to this letter agreement, will be effective for the
issuance or sale, as the case may be, of the Warrant Shares. Capitalized terms
not otherwise defined herein shall have the meanings set forth in the Existing
Warrant.

 

In consideration for exercising in full all of the Existing Warrants held by you
and set forth on the signature page hereto (the “Warrant Exercise”) at an
exercise price of $0.51, the Company hereby offers to issue you or your designee
a new Common Stock Purchase Warrant (“New Warrant” and the shares underlying the
New Warrants, the “New Warrant Shares”) pursuant to Section 4(a)(2) of the
Securities Act of 1933, as amended (“Securities Act”), to purchase up to a
number of shares of Common Stock equal to 150% of the number of Existing Warrant
Shares issued pursuant to the Warrant Exercise hereunder, which New Warrant
shall be substantially in the form of attached hereto (except for customary
legends and other language typical for an unregistered warrant), will be
exercisable immediately, and have a term of exercise of five years, and an
exercise price equal to $0.90.

 

The original New Warrant certificates will be delivered within two Business Days
following the date hereof. Notwithstanding anything herein to the contrary, in
the event the Warrant Exercise would otherwise cause the Holder to exceed the
beneficial ownership limitations (“Beneficial Ownership Limitation”) set forth
in Section 1(f) of the Existing Warrants, the Company shall only issue such
number of Warrant Shares to the Holder that would not cause the Holder to exceed
the maximum number of Warrant Shares permitted thereunder with the balance to be
held in abeyance until notice from the Holder that the balance (or portion
thereof) may be issued in compliance with such limitations, which abeyance shall
be evidenced through the Existing Warrants which shall be deemed prepaid
thereafter, and exercised pursuant to a Notice of Exercise in the Existing
Warrant (provided no additional exercise price shall be payable to the Company).

 

Expressly subject to the paragraph immediately following this paragraph below,
Holder may accept this offer by signing this letter below, with such acceptance
constituting Holder’s exercise in full of the Existing Warrants for an aggregate
exercise price set forth on the Holder’s signature page hereto (the “Warrants
Exercise Price”).

 

Additionally, the Company agrees to the representations, warranties and
covenants set forth on Annex A attached hereto. Holder represents and warrants
that it is an “accredited investor” as defined in Rule 501 of the Securities
Act, and agrees that the New Warrants will contain restrictive legends when
issued, and neither the New Warrants nor the shares of Common Stock issuable
upon exercise of the New Warrants will be registered under the Securities Act,
except in the discretion of the Company.

 



1

 

 

The Holder understands that the New Warrants and the shares of Common Stock
underlying New Warrants are not, and may never be, registered under the
Securities Act, or the securities laws of any state and, accordingly, each
certificate, if any, representing such securities shall bear a legend
substantially similar to the following:

 

“THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. THIS SECURITY MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN
WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE
501(a) UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.”

 

Certificates evidencing shares of Common Stock underlying the New Warrants shall
not contain any legend (including the legend set forth above), (i) while a
registration statement covering the resale of such Common Stock is effective
under the Securities Act, (ii) following any sale of such Common Stock pursuant
to Rule 144 under the Securities Act, (iii) if such Common Stock is eligible for
sale under Rule 144, without the requirement for the Company to be in compliance
with the current public information required under Rule 144 as to such Common
Stock and without volume or manner-of-sale restrictions, (iv) if such Common
Stock may be sold under Rule 144 and the Company is then in compliance with the
current public information required under Rule 144 as to such Common Stock, or
(v) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Securities and Exchange Commission (the “Commission”) and the
earliest of clauses (i) through (v), the “Delegend Date”)). The Company shall
cause its counsel to issue a legal opinion to the transfer agent promptly after
the Delegend Date if required by the Company and/or the transfer agent to effect
the removal of the legend hereunder, which opinion shall be in form and
substance reasonably acceptable to the Holder. If such Common Stock may be sold
under Rule 144 without the requirement for the Company to be in compliance with
the current public information required under Rule 144 or if such legend is not
otherwise required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Commission) then such Common Stock shall be issued free of all legends. The
Company agrees that following the Delegend Date or at such time as such legend
is no longer required under this Section 2.3(b), it will, no later than two (2)
Trading Days following the delivery by the Holder to the Company or the transfer
agent of a certificate representing the Common Stock underlying the New Warrants
issued with a restrictive legend (such second Trading Day, the “Legend Removal
Date”), deliver or cause to be delivered to the Holder a certificate
representing such shares that is free from all restrictive and other legends or,
at the request of the Holder shall credit the account of the Holder’s prime
broker with the Depository Trust Company System as directed by the Holder.

 



2

 

 

In addition to the Holder’s other available remedies, the Company shall pay to a
Holder, in cash, (i) as partial liquidated damages and not as a penalty, for
each $1,000 of Shares or Warrant Shares (based on the VWAP of the Common Stock
on the date such Warrant Shares are submitted to the Transfer Agent) delivered
for removal of the restrictive legend, $10 per Trading Day (increasing to $20
per Trading Day five (5) Trading Days after such damages have begun to accrue)
for each Trading Day after the Legend Removal Date until such certificate is
delivered without a legend and (ii) if the Company fails to (a) issue and
deliver (or cause to be delivered) to the Holder by the Legend Removal Date a
certificate representing the Securities so delivered to the Company by the
Holder that is free from all restrictive and other legends and (b) if after the
Legend Removal Date the Holder purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of all or any portion of the number of shares of Common Stock, or a sale
of a number of shares of Common Stock equal to all or any portion of the number
of shares of Common Stock that the Holder anticipated receiving from the Company
without any restrictive legend, then, an amount equal to the excess of the
Holder’s total purchase price (including brokerage commissions and other
out-of-pocket expenses, if any) for the shares of Common Stock so purchased
(including brokerage commissions and other out-of-pocket expenses, if any) (the
“Buy-In Price”) over the product of (A) such number of Warrant Shares that the
Company was required to deliver to the Holder by the Legend Removal Date
multiplied by (B) the lowest closing sale price of the Common Stock on any
Trading Day during the period commencing on the date of the delivery by the
Holder to the Company of the applicable Warrant Shares (as the case may be) and
ending on the date of such delivery and payment under this clause (ii).

 

From the date hereof until the end of the 100 Trading Day following the date
hereof, other than an Exempt Issuance (as defined below), neither the Company
nor any subsidiary of the Company (the Company acknowledging that it does not
currently have any subsidiaries) shall issue, enter into any agreement to issue
or announce the issuance or proposed issuance of any shares of Common Stock or
any securities of the Company or any subsidiaries which would entitle the holder
thereof to acquire at any time Common Stock, including, without limitation, any
debt, preferred stock, right, option, warrant or other instrument that is at any
time convertible into or exercisable or exchangeable for, or otherwise entitles
the holder thereof to receive, Common Stock, other than the offer and issuance
of New Warrants to Other Holders (defined below). “Exempt Issuance” means the
issuance of (a) shares of Common Stock or options to employees, officers or
directors of the Company pursuant to any stock or option plan duly adopted for
such purpose, by a majority of the non-employee members of the Board of
Directors or a majority of the members of a committee of non-employee directors
established for such purpose for services rendered to the Company, (b)
securities upon the exercise or exchange of or conversion of any Securities
issued hereunder and/or other securities exercisable or exchangeable for or
convertible into shares of Common Stock issued and outstanding on the date of
this Agreement, provided that such securities have not been amended since the
date of this Agreement to increase the number of such securities or to decrease
the exercise price, exchange price or conversion price of such securities (other
than in connection with stock splits or combinations) or to extend the term of
such securities, (c) up to 500,000 shares of Common Stock to be paid to
consultants and advisors for services rendered, provided that such shares of
Common Stock are issued as “restricted securities” (as defined in Rule 144) and
carry no registration rights that require or permit the filing of any
registration statement in connection therewith during the prohibition period in
Section 4.12(a) of that certain Securities Purchase Agreement dated as of
November 11th, 2019, and (d) securities issued pursuant to acquisitions or
strategic transactions approved by a majority of the disinterested directors of
the Company, provided that such Common Stock or securities are issued as
“restricted securities” (as defined in Rule 144) and carry no registration
rights that require or permit the filing of any registration statement in
connection therewith during the prohibition period in Section 4.12(a) of that
certain Securities Purchase Agreement dated as of November 11th, 2019, and
provided that any such issuance shall only be to a Person (or to the
equityholders of a Person) which is, itself or through its subsidiaries, an
operating company or an owner of an asset in a business synergistic with the
business of the Company and shall provide to the Company additional benefits in
addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities.

 



3

 

 

On or before 9:00 a.m. ET on January 27, 2020, the Company shall issue a press
release disclosing all material terms of the transactions contemplated
hereunder. From and after the issuance of such press release, the Company
represents to you that it shall have publicly disclosed all material, non-public
information delivered to you by the Company, or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated hereunder. In addition, effective upon the issuance of such press
release, the Company acknowledges and agrees that any and all confidentiality or
similar obligations under any agreement, whether written or oral, between the
Company, any of its Subsidiaries or any of their respective officers, directors,
agents, employees or Affiliates on the one hand, and you and your Affiliates on
the other hand, shall terminate. The Company represents, warrants and covenants
that, upon acceptance of this offer, the shares underlying the Existing Warrants
shall be issued free of any legends or restrictions on resale by Holder and all
of the Warrant Shares shall be delivered electronically through the Depository
Trust Company within 1 Business Day of the date the Company receives the
Warrants Exercise Price (or, with respect to Warrant Shares that would otherwise
be in excess of the Beneficial Ownership Limitation, within 2 Business Days of
the date the Company is notified by Holder that its ownership is less than the
Beneficial Ownership Limitation). The terms of the Existing Warrants, including
but not limited to the obligations to deliver the Warrant Shares, shall
otherwise remain in effect as if the acceptance of this offer were a formal
Notice of Exercise (including but not limited to any liquidated damages and
compensation in the event of late delivery of the Warrant Shares).

 

As soon as practicable (and in any event within 30 calendar days of the date of
this letter agreement), the Company shall file a registration statement on Form
S-3 (or other appropriate form if the Company is not then S-3 eligible)
providing for the resale by the Purchasers of the New Warrant Shares issued and
issuable upon exercise of the New Warrants.  The Company shall use commercially
reasonable efforts to cause such registration to become effective within 90 days
following the Closing Date and to keep such registration statement effective at
all times until no Purchaser owns any New Warrants or New Warrant Shares
issuable upon exercise thereof.

 

From the date hereof until such time as the Holder no longer holds any of the
New Warrants, the Company shall be prohibited from effecting or entering into an
agreement to effect any issuance by the Company or any of its direct or indirect
subsidiaries of Common Stock or Common Stock Equivalents (or a combination of
units thereof) involving a Variable Rate Transaction. As used herein, “Common
Stock Equivalents” means any securities of the Company or any of its direct or
indirect subsidiaries which would entitle the holder thereof to acquire at any
time Common Stock, including, without limitation, any debt, preferred stock,
right, option, warrant or other instrument that is convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock. Also, as used herein, “Variable Rate Transaction” means a
transaction in which the Company (i) issues or sells any debt or equity
securities that are convertible into, exchangeable or exercisable for, or
include the right to receive, additional shares of Common Stock either (A) at a
conversion price, exercise price or exchange rate or other price that is based
upon, and/or varies with, the trading prices of or quotations for the shares of
Common Stock at any time after the initial issuance of such debt or equity
securities or (B) with a conversion, exercise or exchange price that is subject
to being reset at some future date after the initial issuance of such debt or
equity security or upon the occurrence of specified or contingent events
directly or indirectly related to the business of the Company or the market for
the Common Stock or (ii) enters into, or effects a transaction under, any
agreement, including, but not limited to, an equity line of credit, whereby the
Company may issue securities at a future determined price. The Holder shall be
entitled to obtain injunctive relief against the Company to preclude any such
issuance, which remedy shall be in addition to any right to collect damages.

 



4

 

 

The Company acknowledges and agrees that the obligations of the Holders under
this letter agreement are several and not joint with the obligations of any
other holder or any other holders of Warrants to Purchase Common Stock of the
Company (each, an “Other Holder”) under any other agreement related to the
exercise of such warrants (“Other Warrant Exercise Agreement”), and the Holder
shall not be responsible in any way for the performance of the obligations of
any Other Holder or under any such Other Warrant Exercise Agreement. Nothing
contained in this letter agreement, and no action taken by the Holders pursuant
hereto, shall be deemed to constitute the Holder and the Other Holders as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Holder and the Other Holders are in any way acting
in concert or as a group with respect to such obligations or the transactions
contemplated by this letter agreement and the Company acknowledges that the
Holder and the Other Holders are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by this letter
agreement or any Other Warrant Exercise Agreement. The Company and the Holder
confirm that the Holder has independently participated in the negotiation of the
transactions contemplated hereby with the advice of its own counsel and
advisors. The Holder shall be entitled to independently protect and enforce its
rights, including, without limitation, the rights arising out of this letter
agreement, and it shall not be necessary for any Other Holder to be joined as an
additional party in any proceeding for such purpose.

 

The Company hereby represents and warrants as of the date hereof and covenants
and agrees from and after the date hereof until 100 Trading Days after the date
hereof, that none of the terms offered to any Other Holder with respect to any
Other Warrant Exercise Agreement (or any amendment, modification or waiver
thereof), is or will be more favorable to such Other Holder than those of the
Holder and this letter agreement. If, and whenever on or after the date hereof
until 100 Trading Days after the date hereof, the Company enters into an Other
Warrant Exercise Agreement, then (i) the Company shall provide notice thereof to
the Holder promptly following the occurrence thereof and (ii) the terms and
conditions of this letter agreement shall be, without any further action by the
Holder or the Company, automatically amended and modified in an economically and
legally equivalent manner such that the Holder shall receive the benefit of the
more favorable terms and/or conditions (as the case may be) set forth in such
Other Warrant Exercise Agreement (including the issuance of additional Warrant
Shares), provided that upon written notice to the Company at any time the Holder
may elect not to accept the benefit of any such amended or modified term or
condition, in which event the term or condition contained in this letter
agreement shall apply to the Holder as it was in effect immediately prior to
such amendment or modification as if such amendment or modification never
occurred with respect to the Holder. The provisions of this paragraph shall
apply similarly and equally to each Other Warrant Exercise Agreement.

 

***************

 



5

 

 

Within one business day from the Holder’s execution of this letter, the Holder
shall make available for “Delivery Versus Payment” to the Company immediately
available funds equal to the number of Existing Warrants being exercised
multiplied by $0.51 and the Company shall deliver the Existing Warrant Shares
via “Delivery Versus Payment” to the Holder and shall deliver the New Warrants
registered in the name of the Holder.

 

Please do not hesitate to call me if you have any questions.

 



  Sincerely yours,         ECOARK HOLDINGS, INC.         By:     Name:  William
B Hoagland, CFA   Title: Principal Financial Officer



 

Accepted and Agreed to:

 

Name of Holder: __________________________________________________________

 

Signature of Authorized Signatory of Holder:
____________________________________

 

Name of Authorized Signatory: _______________________________________________

 

Title of Authorized Signatory: ________________________________________________

 

Existing Warrant Shares: ______________

 

Aggregate Exercise Price: _____________

 

New Warrants: (150% of total Existing Warrants being exercised): ___________

 

DTC Instructions:

 





 

 

Annex A

 

Representations, Warranties and Covenants of the Company. The Company hereby
makes the following representations and warranties to the Holder:

 

(a) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this letter agreement and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this letter agreement by the Company
and the consummation by the Company of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, its board of directors or its
stockholders in connection therewith. This letter agreement has been duly
executed by the Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(b) No Conflicts. The execution, delivery and performance of this letter
agreement by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Company’s certificate or articles of incorporation, bylaws or
other organizational or charter documents; or (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any  liens, claims, security
interests, other encumbrances or defects upon any of the properties or assets of
the Company in connection with, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any material agreement, credit facility, debt or other material
instrument (evidencing Company debt or otherwise) or other material
understanding to which such Company is a party or by which any property or asset
of the Company is bound or affected; or (iii) conflict with or result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected, except, in the
case of each of clauses (ii) and (iii), such as could not have or reasonably be
expected to result in a material adverse effect upon the business, prospects,
properties, operations, condition (financial or otherwise) or results of
operations of the Company, taken as a whole, or in its ability to perform its
obligations under this letter agreement.

 

 

 

 



